Citation Nr: 1613851	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected retropatellar pain syndrome of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected retropatellar pain syndrome of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In a July 2011 remand, the Board found that the issue of entitlement to a TDIU had been raised by the record.

In May 2010, the Veteran testified before a Veterans Law Judge who has since retired.  In a September 2012 letter, the Veteran was informed of his options for another hearing.  He did not respond and as such, the Board assumes he did not desire another hearing in connection with his claim.  A transcript of the May 2010 proceeding has been associated with the electronic claims file.

In August 2013, the Board remanded the claim to adjudicate claims for service connection for degenerative changes and meniscus tears of the bilateral knees.  The Board indicated that the service connection claims had to be adjudicated before any further action was taken with respect to the increased rating claims on appeal.   In an April 2015 rating decision, the RO denied claims for service connection for degenerative changes and meniscus tears of the bilateral knees.  As of the date of this decision, the Veteran has not appealed the April 2015 decision.  The Board finds that the RO complied with the August 2013 remand directives and an additional remand is not necessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's service-connected retropatellar knee condition, right knee, has been manifested by pain along with flexion at worst to 115 degrees and extension to 0 degrees with pain on movement; other symptoms such as dislocation and subluxation are shown by medical evidence to be due to disabilities that are not service-connected. 

2. Throughout the appeal period, the Veteran's service-connected retropatellar knee condition, left knee, has been manifested by pain along with flexion at worst to 105 degrees and extension to 0 degrees with pain on movement; other symptoms such as dislocation and subluxation are shown by medical evidence to be due to disabilities that are not service-connected. 

3.  The Veteran does not meet the schedular criteria for entitlement to a TDIU and the record does not indicate that he is unemployable due to solely to his retropatellar pain syndrome in the right and left knees, his only service-connected disabilities.


CONCLUSIONS OF LAW

1.   The criteria for a disability rating in excess of 10 percent for service-connected retropatellar pain syndrome, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256 - 5263 (2015).

2.   The criteria for a disability rating in excess of 10 percent for service-connected retropatellar pain syndrome, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256 - 5263 (2015).

3.  The criteria necessary to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2015)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in an April 2008 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate claims for an increased rating.  In a September 2009 statement of the case, the RO outlined the criteria considered for rating knee disabilities in the VA Schedule for Rating Disabilities.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records, to include the Veteran's VA treatment records through February 2015.  

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent examinations of his knees in April 2008, September 2009, December 2011, and April 2015.  An addendum opinion was also sought in January 2015.  The Board finds that the examination reports and addendum opinion together are adequate as they were based on a physical examination and the examiners considered the Veteran's subjective complaints.  The examination report provides the medical information needed to address the relevant rating criteria.  In addition, the examiners provided opinions regarding the Veteran's ability to work.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The diagnostic codes relevant to the knee include DCs 5256 - 5263.  Ankylosis of the knee is rated under DC 5256.  Pursuant to DC 5257, recurrent subluxation or lateral instability of the knee is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  Dislocation of the semilunar cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent under DC 5258.  Pursuant to DC 5259, when semilunar cartilage has been removed from a knee, and the knee is symptomatic, a 10 percent rating is assigned.  Under 5260, limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  Under DC 5261, limitation of extension of the knee is rated at 50 percent if limited to 45 degrees short of full extension (the 0 degrees position), 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  When a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-2004 (2004).  DC 5262 addresses impairment of the tibia and fibula.  DC 5263 allows a rating for genu recurvatum.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202. 

III.  Entitlement

In January 2008, the Veteran contacted the RO by phone to request an increased rating for his service-connected knee disabilities.  

Treatment records in 2006 demonstrated the Veteran was seen for right knee pain after feeling a pop in his knee at work.  An MRI of that knee showed a medial meniscus tear and he underwent an arthroscopy and chondroplasty of the right knee in February 2007.  In December 2007, the Veteran sought treatment for pain in both knees.  An MRI of the left knee showed a medial meniscus tear and in February 2008, he underwent a right knee meniscectomy and left knee chondroplasty.  The RO sought an opinion as to whether or not the surgeries performed on his knees were due to his service-connected bilateral retropatellar pain syndrome or the documented injuries to his knees in November 2006 and December 2007.

In April 2008, the Veteran underwent a VA examination.  The Veteran reported that he had only minimal discomfort after his surgeries.  He was not walking with a cane or crutches and indicated he was not taking pain medication.  Flexion was 120 degrees of flexion and extension was normal.  The examiner noted that the Veteran had achieved his physical therapy goals and discussed low-impact cardio training and progression to running over a few weeks.  The Veteran reported he had aching sensations in both knees.  There was no effusion although moderate medial joint line tenderness was present.  X-rays were reviewed and the Veteran had no evidence of arthritis or any other pathology.  MRIs of the knees showed Grade III signal changes at the medial meniscus bilaterally.  It was noted the Veteran walked normally and was able to squat fully complaining of some discomfort along the medial joint lines bilaterally.

The examiner indicated the Veteran should not continue in construction work as it would likely enhance the progression of his knee conditions. A note was written for him for permanent work restrictions, to include no kneeling, squatting, repetitive climbing or prolonged walking or standing.  It was indicated the Veteran applied for vocational rehabilitation.  The examiner opined that since the bilateral meniscal injuries occurred in records dated in November 2006 and December 2007 that the bilateral knee surgeries performed were not due to, or a result of, his service-connected retropatellar pain syndrome.

In July 2008, Dr. A.G.L of the Orthopedic Department at the VA clinic, submitted a statement.  It was indicated the Veteran had been seeking treatment since November 2006.  At that time, the Veteran related a history of persistent problems since he dislocated the right patella in service and the development of similar symptoms on the left side.  He complained of pain, swelling and loss of function, particularly associated with activity.  Dr. A.G.L. indicated that when the Veteran's knees were arthroscoped degenerative changes, along with meniscal tearing, were found.  The doctor opined that the cause of the degenerative changes was multifactorial and it was likely that trauma had made a significant contribution.  The Veteran indicated a belief that the "only significant single trauma event he had involved his Naval experience."

In September 2009, the RO sought a VA examination and an opinion as to whether it was at least as likely as not that the retropatellar pain syndrome of the knees contributed to the injury of right knee in 2006 and/or the injury of the left knee in 2007.  At the examination, the Veteran related that in November 2006, he felt a pop in his right knee when kneeling while painting.  In December 2007, the Veteran reported he fell in the kitchen after his left knee locked.  His chief complaint was bilateral knee pain.  It was indicated that after surgery the pain improved for six months with increasing pain following.  It was noted the knees swelled depending on activity and locked "occasionally, with give away weakness."  The Veteran denied problems with loss of balance or falls.  Physical examination revealed tenderness overlying the medial patellar facet joint bilaterally with positive grind testing.  Knee pain with active testing was noted to be present between 30 and 60 degrees of flexion.  Bilateral flexion was to 130 degrees and extension was to 0 degrees.  X-rays dated in April 2009 indicated unremarkable bilateral knees and did not indicate the presence of DJD.  As to the opinion sought by the RO, the examiner opined as follows:

Patellofemoral syndrome and chondromalacia are two distinct diagnoses.  The former is a functional problem, the latter is a pathological diagnosis.  Both result in retropatellar pain, but by different mechanisms.  Neither result in medial meniscus tears.  Medial meniscus tears, in this case, were both the result of specific traumatic injuries as noted above in the history.  There is no correlation between the retropatellar pain syndrome and the medial meniscus tears in either knee.  Currently, knee symptoms are secondary to hip flexor (rectus femoris) and VMO [Vastus Medialis Oblique] weakness which, result in patellar instability, especially between 30-60 degrees of active knee flexion.  Biomechanics are further altered by significant hamstring inflexibility. 80% of this patient's knee pain is functional, and 20% is pathological.

In his February 2010 Form 9, the Veteran indicated he had experienced continued problems with both knees since his discharge from service in 1993.  He stated that he had experienced recurrent locking and dislocation of his knees since service.   He included statements from his mother, his step-mother and his ex-wife.  The Veteran's mother indicated that his knees had dislocated over the "past several years."  She also indicated his knees frequently became swollen or sore when he would be on his knees or bending or walking for long periods.  The Veteran's step-mother noted that she had known the Veteran for 10 years and was aware that he had painful knees and that the pain had increased over the last four to five years.  She indicated that she had "seen - and heard - one or both of his knees dislocate and also seen his knee lock." The Veteran's ex-wife indicated she had witnessed his knee lock in December 2007 and had seen him suffer from knee problems during the years she had known him.  

In a February 2010 supplemental statement of the case, the RO continued the 10 percent ratings based on painful motion given that range of motion was not shown on examination to be limited to a compensable degree.

In a June 2010 VA treatment record, the Veteran indicated that he missed training for EMT school a few times due to acute episodes with his knees, usually the right.  He described locking in both knees mostly on the right.  He indicated that he worked out at the Y using the treadmill and using the weight machines.  Physical examination showed palpable retropatellar crepitation in both knees, greater on the right.  It was noted that persistent symptoms were "secondary to his degenerative disease."  The examiner reviewed the April 2008 examination report and noted that in review, the two arthroscopies of the right knee and one arthroscopy of the left knee had never demonstrated any significant meniscal cartilage abnormalities and that the Veteran's major pathology was degenerative articular changes in the medial femoral condyles.  The examiner noted normal x-rays of the knees in April 2010.

In July 2011, the Board remanded the claim to schedule the Veteran for another VA examination so that an examiner could identify the nature and severity of all service-connected bilateral knee disabilities, including whether the Veteran had associated arthritis and meniscus tears.  It was asked that the examiner distinguish, if necessary, between service-related symptoms and those that were not service-related.  

In December 2011, the Veteran underwent an examination.  He reported morning stiffness and locking of the knees or giving way a couple times a week.  He indicating having subluxation of the right knee cap getting up off the floor that he was able to relocate.  He indicated flare ups of knee pain when having to go up 40 stairs to an office at school five to six times a day.  He indicated these flare-ups would last 2 to 3 hours each and happened twice a week.  Right knee flexion was to 140 degrees with objective evidence of painful motion beginning at 60 degrees. Extension was to 0 with no objective evidence of painful motion.  Left knee flexion was to 140 degrees with objective evidence of painful motion beginning at 90 degrees.  Extension was to 0 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no further loss of range of motion.  Pain on movement was shown to cause functional loss.  No tenderness was identified upon palpation of the joint line or soft tissues in either knee.  A history of moderate recurrent patellar subluxation/dislocation was noted.  A meniscal tear on the right was noted along with frequent episodes of joint "locking" and joint pain bilaterally.  Bilateral sub patellar crepitus was reported.  X-rays were reviewed and arthritis was not identified.  In addition,  there was no x-ray evidence of patellar subluxation.  The examiner concluded that the physical examination was notable for bilateral sub patellar crepitus and painful motion.  There was no instability or motion deficiency identified.  Functional impairment was noted to be due to pain and pain on repeated use.

In a January 2012 addendum opinion, the examiner opined that the Veteran's complains of knee locking and give way would not be as least as likely caused by retropatellar knee pain syndrome.  The examiner stated that locking and giving way would be more consistent with internal ligament or meniscal injury.  Upon review of medical literature, the examiner determined that patello-femoral syndrome or retropatellar knee pain have not been found to be causes of meniscal or internal ligament injury.  

In February 2013, the Board remanded for copies of the April 2010 x-rays and instructed the RO to adjudicate claims for service connection for degenerative arthritis and meniscus tears of the knees.  In August 2013, the claim was remanded again for adjudication of claims for service-connection for degenerative changes and meniscal tears.

In January 2015, as part of the process of adjudicating the service connection claims, the RO sought a medical opinion as to whether arthritis in the knees or meniscal tears were secondary to the Veteran's service-connected retropatellar pain syndrome.  The examiner indicated that the condition affected the patella, but not the knee joint or meniscus.  Review of radiographs showed minute spurs on the bilateral patella likely due to retropatellar syndrome/chondromalacia.  It was noted the syndrome did not affect the meniscal cartilages and meniscal tears were due to a separate injury or etiology of the knee itself.  The examiner also explained that degenerative changes of the patella were minimal and meniscal tears were due to separate etiology/injury and, as such, were not aggravated by the service-connected retopatellar pain syndrome.

In April 2015, the Veteran underwent another VA examination.  He reported frequent flare-ups after long working hours.  He indicated he could not play ball any longer and was limited in playing sports with his children.  He could not kneel or squat or stand or walk for prolong periods.  Right knee flexion was to 115 degrees.  Extension was to 0.  Left knee flexion was to 105 degrees.  Extension was to 0 degrees.  Pain was noted on examination but did not result in or cause functional loss.  On the right, there was no evidence of pain on weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  In addition, there was not objective evidence of crepitus.  On the left, there was evidence of pain with weight bearing.  The left knee was warm and tender along the medial joint line and patella.  Small effusion was present.  There was also objective evidence of crepitus.  It was noted the Veteran could perform repetitive testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  The examiner noted disturbance of locomotion and interference with standing in the bilateral knees and swelling in the left knee.  No ankylosis was identified.  A history of slight recurrent subluxation was noted in the left knee.   A history of recurrent effusion was noted.  Slight instability was noted on the left.  No instability was noted on the right.  Slight recurrent patellar dislocation was noted on the left.  It was noted the Veteran walked with a slight antalgic gait.  During repetitive range of motion testing, the left knee popped and the Veteran grimaced and jumped reporting pain.  Degenerative arthritis was noted in both knees.  It was noted the Veteran had difficulty with prolonged standing, squatting, kneeling or walking.

The RO sought a clarifying opinion to determine whether the service-connected retropatellar pain syndrome was responsible for the range of motion changes and impairment to the Veteran's knees.  The examiner reviewed the claims file and opined:

I have reviewed the conflicting medical evidence and am providing the following opinion, see opinion 01/14/15, the veterans knee impairment is due to the veterans meniscal condition and associated degenerative changes, not dysfunction of the patella.  While the veteran's RPPS [retropatellar pain syndrome] and chondromalacia can cause pain, ROM [range of motion] impairment is due to the knee joint itself.

In April 2015, the RO denied claims for service connection for degenerative changes and meniscal tears in the bilateral knees.  As such, the impairment due to degenerative changes with meniscal tears cannot be factored into consideration of entitlement to an increased rating.

Upon consideration of the rating criteria, the Board finds the current ratings to be adequate as they compensate the Veteran for the symptom that medical evidence indicates is caused by his service-connected disability, specifically pain.  The evidence does not demonstrate limitation of flexion or extension that merits a higher schedular rating for either the right or the left knee.  In addition, other symptoms of subluxation, locking, giving way, instability and dislocation have not been shown to be related to the Veteran's service-connected disability and, thus, cannot be considered when rating that disability.  In addition, there is no ankylosis, impairment of the tibia and fibula or genu recurvatum.  The Board finds that currently, the Veteran is being compensated for the symptom caused by his service-connected disability as contemplated by Deluca and 38 C.F.R. § 4.45.

IV.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's left knee condition is so exceptional so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

Addressing the first step in the analysis, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the available schedular ratings for his retropatellar pain syndrome are inadequate.  The higher ratings available take into consideration symptoms that have not been found to be related to the Veteran's service-connected disability, but rather to disabilities of the knee that were adjudicated by the RO to be unrelated to service.  As such, it cannot be said that the available schedular evaluations are inadequate or that they do not contemplate the claimant's level of disability.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

V.  TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Currently, the Veteran does not satisfy the schedular criteria as he is only service connected for retropatellar pain syndrome and his combined disability rating is 20 percent.  Given these facts, TDIU can only be granted on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b).  If the evidence reflects that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, his claim could be referred to the Director of the VA Compensation and Pension Service for consideration of whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

In a June 2010 VA treatment record, the Veteran indicated he was three months away from graduating from EMT school.  He indicated there had been a few episodes where he had missed training due to acute episodes with his knees, usually the right.  

In a December 2011, the examiner was asked to opine as to the Veteran's employability.  He stated: "The veteran is not precluded from all work because of his service connected knee condition.  The veteran would be recommended to have duty restrictions of limited kneel or squat to an occasional basis only."  It was noted the Veteran was currently working as a school resource officer at a high school and he was not on any permanent work restrictions.
In a January 2012 addendum it was noted that retropatellar knee pain did not preclude the Veteran from all employment.  The Veteran related a history of pain behind both knee caps with a grinding sensation.  He related flares with activities of stair climbing or prolonged walking.  It was noted he was not restricted in his work as a security guard.

In April 2015, the Veteran referred to long work hours.  In addition, although the examination report showed trouble with prolonged standing, squatting, kneeling or walking, the evidence of record established that the majority of that impairment was caused by the Veteran's non-service connected meniscal tears and degenerative changes.  

Overall, the Board finds that the evidence does not reflect that the Veteran is unemployable due to the retropatellar pain syndrome in his knees.  Because the preponderance of the evidence does not support the claim, the benefit of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected retropatellar pain syndrome, right knee, is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected retropattelar pain syndrome, left knee, is denied

Entitlement to a TDIU is denied.

__________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


